— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated November 28, 1983, which, after a hearing, denied the petitioner’s request to expunge two reports from the New York State Central Register of Child Abuse and Maltreatment.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The respondent’s determination denying the petitioner’s request to expunge the 1973 and 1977 reports of child abuse and maltreatment from the Central Register was proper. Social Services Lpw § 422 (5) requires that all identifying information in a report be expunged from the Central Register unless the investigation "determines that there is some credible evidence of the alleged abuse or maltreatment”. In this case, sufficient evidence of maltreatment was presented at the hearing to sustain the respondent’s decision not to expunge the reports from the Central Register (see, Matter of Ebanks v Perales, 111 AD2d 331; Matter of Tammie Z., 105 AD2d 463, affd 66 NY2d 1). Mangano, J. P., Gibbons, Lawrence and Kunzeman, JJ., concur.